Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The office action sent in response to Applicant’s communication received on 2/23/2021 for the application number 17183288. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 

Information Disclosure Statement
The information disclosure submitted on 2/23/2021 and 8/16/2022 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,  6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gong ( WO 2020034104)  and further in view of Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers) 

Regarding claim 1, Gong teaches a  device, comprising: an accelerometer configured to: measure a first acceleration of the device ( conventional accelerometer 201, Page 6, Para 0002) , and generate a first acceleration signal based on the measured first acceleration ( sensing, Page 6) ; determine at least one characteristic of the filtered first acceleration signal
; detect whether the first acceleration signal is a speech signal based on the at least one characteristic; (  characteristics to determine whether the collected vibration signal is caused by the user's voice, Page 6); and output a detection signal that indicates whether the first acceleration signal is a speech signal ( indicating that user is speaking, Page 16)  and an operating system layer configured to receive the detection signal ( turn on the second voice sensor, Page 17, Para 5) 
Gong does not explicitly teaches apply a filter to the first acceleration signal
However  in the same field of endeavor teaches apply a filter to the first acceleration signal ( filtering to remove noise Fig 5, Page 3, left col  ) 
It would have been obvious having the teachings of Gong to further include the concept of Saurav before effective filing date to remove artifacts and noise before sending to the VAD ( similar to bone conduction VAD in Gong )and the results would have been predictable that filtering would cause the signal to remove artifacts and frequencies of vibration itself would be filtered out and the signal itself would be processed for speech processing ( Page 3,left col, Page 5, Right col ) 


Regarding claim 2, Gong as above in claim 1, teaches: a bone conduction accelerometer configured to measure a second acceleration of the device, and generate a second acceleration signal based on the measured second acceleration (bone conduction generates acceleration with the higher power, Page 6, Gong;) 

Regarding claim 3, Gong as above in claim 2, does not explicitly teaches wherein the operating system layer is configured to activate or deactivate the bone conduction accelerometer based on the detection signal ( turn on and off the second sensor, Page 16, Page 18) 

Regarding claim 4, Gong  as above in claim 4, teaches wherein the bone conduction accelerometer consumes a greater amount of current than the accelerometer ( first acceleration sensor ( conventional accelerometer) uses less power than second accelerometer ( which is bone conduction ), ; Whether it is a second acceleration sensor, an air conduction microphone, or a bone conduction microphone, the sound signals collected by these second speech sensors 202 during operation can meet the accuracy required for speech recognition. However, since the power consumption of the second voice sensor 202 is high, in the embodiment of the present application, the first voice sensor 201 with low power consumption can be used to identify whether the user wearing the wearable device 11 is speaking. If it is recognized that the user wearing the wearable device 11 is speaking, the user may need to use the voice recognition function at this time. At this time, the wearable device 11 may obtain the voice signal collected by the second voice sensor 202 and perform voice recognition, thereby avoiding The wearable device 11 has a problem of high power consumption caused by turning on the second voice sensor 202 for a long time, Page 7, Para 3) 

Regarding claim 6,  Gong modified by Saurav as above in claim 1, teaches wherein the accelerometer is configured to: 13determine a first count value that indicates a total number of times the accelerometer detected the first acceleration signal is a speech signal, the detection signal indicating that the first acceleration signal is a speech signal in a case where the first count value is equal to or greater than a first threshold count value ( ; or determine a second count value that indicates a total number of times the accelerometer detected the first acceleration signal is not a speech signal, the detection signal indicating that the first acceleration signal is not a speech signal in a case where the second count value is equal to or greater than a second threshold count value (  after the first voice sensor 201 collects the first audio spectrum of the first sound signal, it can match the first audio spectrum with the vibration model. If the matching degree between the first audio spectrum and the vibration model is greater than a threshold, it indicates that the first sound signal collected by the first voice sensor 201 is indeed caused by the sound of the user currently wearing the Bluetooth headset, that is, the wearing user is speaking. Otherwise, it indicates that the first sound signal collected by the first voice sensor 201 may be a background sound or a noise caused by a user's touch or movement, Page 18, Para 0005, Gong; fig 5, Page 5, right col, Saurav ) 

Regarding claim 7, Saurav as above in claim 1, teaches wherein the filter is a band pass filter or a high pass filter ( band pass, Page 3, Left Col ) 


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gong ( WO 2020034104)  and further in view of Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers ) and further in view of Littrell (US Pub: 20210382972)  

Regarding claim 5, Gong modified by Saurav as above in claim 1, does not explicitly teaches wherein the at least one characteristic includes at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation 
Littrell teaches wherein the at least one characteristic includes at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation (the controller 108 can apply a voice activity detection algorithm to the signal 107 to detect voice activity by the user of the device 200. Such an algorithm can first extract features from the signal 107, such as number of zero crossings, relative amplitude levels in different frequency bands, changes in levels over time, energy, power, signal-to-noise ratio, pitch, or combinations of them, among others, Para 0041) 
It would have been obvious having the teachings of Gong’s characteristics   further include the concept zero crossing or peak to peak to make a decision on whether the voice is present as taught in Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Gong to determine if the speech is present ( Para 0041, Littrell ) 

Regarding claim 8, Gong modified by Saurav as above in claim 1, does not explicitly teaches wherein the accelerometer detects whether the first acceleration signal is a speech signal by using at least one of a decision tree, a neural network, or a support vector machine
Littrell teaches wherein the accelerometer detects whether the first acceleration signal is a speech signal by using at least one of a decision tree, a neural network, or a support vector machine ( controller can be a neural network which decides if the signal is speech, Para 0038, 0041) 
It would have been obvious having the teachings of Gong’s characteristics   further include the concept neural network of Littrell before effective filing date since these are well known concept of  to detect the presence of speech and the results would have been predictable  to detect a recording of the user's voice ( Para 0040 Littrell ) 

Claims 9 and rejected under 35 U.S.C. 103 as being unpatentable over Gong ( WO 2020034104)  and further in view of Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers ) and further in view of Littrell (US Pub: 20210382972)  and further in view of Chan ( US Pub: 2020006928) 

Regarding claim 9, Gong modified by Saurav as above in claim 1, does not explicitly teaches wherein the at least one characteristic includes a peak-to- peak calculation and a zero crossing calculation, and the accelerometer detects whether the first acceleration signal is a speech signal by using a decision tree
Littrell teaches wherein the at least one characteristic includes a peak-to- peak calculation and a zero crossing calculation, and the accelerometer detects whether the first acceleration signal is a speech signal by using a decision tree ( decides based on characteristics like zero crossing, relative amplitude levels ( peak to peak ), Para 0041) 
It would have been obvious having the teachings of Gong’s characteristics   further include the concept zero crossing or peak to peak and the decision using a decision tree of Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Gong to determine if the speech is present ( Para 0041, Littrell ) 
Gong modified by Saurav and Littrell does not explicitly teach the controller uses decision on tree 
However in the same field of endeavor Chan teaches the use of decision tree ( decision tree to determine the sound is produced  Para 0079) 
It would have been obvious having the concept of Gong modified by Saurav and Littrell to further include the concept of Chan before effective filing date since it’s a known method to identify the sound producing behavior of the characteristics obtained by the accelerometer ( Para 0079) 

Claims 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saurav (  Real-Time Voice Activity Detection Using Neck-Mounted Accelerometers ) and further in view of Littrell (US Pub: 20210382972) and further in view of  Gong ( WO 2020034104)  

Regarding claim 17 Saurav teaches  method, comprising: generating an acceleration signal ( fig 5, accelerating signal, Page 4) ; filtering the acceleration signal with a band pass filter or a high pass filter ( ( band pass, Page 3, Left Col ) ; 15determining at least one calculation of the filtered acceleration signal ( calculations, Page 4, Fig 5) ; detecting a presence or absence of a voice based on the at least one calculation  fig 5) ; and outputting that indicates the presence or absence of the voice ( voiced vs unvoiced ) 
Saurav does not explicitly teaches  the at least one calculation including at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation 
However Littrell teaches the at least one calculation including at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation and detection signal (the controller 108 can apply a voice activity detection algorithm to the signal 107 to detect voice activity by the user of the device 200. Such an algorithm can first extract features from the signal 107, such as number of zero crossings, relative amplitude levels in different frequency bands, changes in levels over time, energy, power, signal-to-noise ratio, pitch, or combinations of them, among others, Para 0041)
It would have been obvious having the teachings of Saurav to further include the concept zero crossing or peak to peak to make a decision on whether the voice is present as taught in Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Saurav  to determine if the speech is present ( Para 0041, Littrell ) 
Saurav modified by Littrell does not explicitly mentions detection signal
However Gong teaches detection signal ( send signal based on user is speaking to turn on the second voice sensor, Page 17, Para 5)

It would have been obvious having the concept of Saurav and Littrell to further include the concept of Gong before effective filing date so that further processing on the signal can take place ( Page 18, Gong) 

Regarding claim 18, Saurav as above in claim 17, teaches  wherein the generating, filtering, determining, detection, and outputting are performed by an accelerometer ( accelerometer, Page 5) 

Regarding claim 19, Saurav as above in claim 17, teaches  further comprising: determining a first count value that indicates a total number of times a presence of a voice is detected, the detection signal indicating the presence of the voice in a case where the first count value is equal to or greater than a first threshold count value; or determining a second count value that indicates a total number of times an absence of a voice is detected, the detection signal indicating the absence of the voice in a case where the second count value is equal to or greater than a second threshold count value (  after the first voice sensor 201 collects the first audio spectrum of the first sound signal, it can match the first audio spectrum with the vibration model. If the matching degree between the first audio spectrum and the vibration model is greater than a threshold, it indicates that the first sound signal collected by the first voice sensor 201 is indeed caused by the sound of the user currently wearing the Bluetooth headset, that is, the wearing user is speaking. Otherwise, it indicates that the first sound signal collected by the first voice sensor 201 may be a background sound or a noise caused by a user's touch or movement, Page 18, Para 0005, Gong; fig 5, Page 5, right col )

Regarding claim 20, Littrell as above in claim 17, teaches  wherein the detecting of the presence or absence of the voice utilizes at least one of a decision tree, a neural network, or a support vector machine ( controller can be a neural network which decides if the signal is speech, Para 0038, 0041) 
It would have been obvious having the teachings of Saurav  to use a neural network to decides the presence or absence of speech before effective filing date since it’s a well-known algorithm which gives the accurate result( Para 0040 Littrell ) 

Regarding claim 10, arguments analogous to claim 17, are applicable. In addition, Saurav teaches a device (accelerometer, Page 5) 
Regarding claim 11, Saurav modified by Littrell as above in claim 10wherein the device is an accelerometer (accelerometer, Page 5, Saurav)

Regarding claim 12, Saurav modified by Littrell as above in claim 10 wherein the at least one characteristic includes a peak-to- peak calculation and a zero-crossing calculation (the controller 108 can apply a voice activity detection algorithm to the signal 107 to detect voice activity by the user of the device 200. Such an algorithm can first extract features from the signal 107, such as number of zero crossings, relative amplitude levels in different frequency bands, changes in levels over time, energy, power, signal-to-noise ratio, pitch, or combinations of them, among others, Para 0041, Littrell)

Regarding claim 13, arguments analogous to claim 19, are applicable. 
Regarding claim 14, Saurav as above in claim 10, teaches wherein the acceleration signal is filtered with a band pass filter or a high pass filter ( band pass, Page 3, Left Col )

Regarding claim 15, Klemme modified by Littrell as above in claim 10, wherein the processing circuitry detects the presence of the voice by using at least one of a decision tree, a neural network, or a support vector machine ( controller can be a neural network which decides if the signal is speech, Para 0038, 0041, Littrell) 

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Klemme (US Pub: 20190045298) and further in view of Littrell (US Pub: 20210382972)  and further in view of Chan ( US Pub: 20200069281)

Regarding claim 16, Klemme modified by Littrell as above in claim 10, teaches wherein the at least one characteristic includes a peak-to- peak calculation and a zero crossing calculation ( decides based on characteristics like zero crossing, relative amplitude levels ( peak to peak ), Para 0041, Littrell) 
While  Klemme modified by Littrell does not explicitly teaches  and the processing circuitry uses a decision tree to detect the presence of the voice
However in the same field of endeavor Chan teaches the use of decision tree ( decision tree to determine the sound is produced  Para 0079) 
It would have been obvious having the concept of Klemme and Littrell to further include the concept of Chan before effective filing date since it’s a known method to identify the sound producing behavior of the characteristics obtained by the accelerometer ( Para 0079) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klemme (US Pub: 20190045298) 

Regarding claim 1, Klemme teaches a device, comprising: an accelerometer configured to: measure a first acceleration of the device ( acceleration of the device, Fig 1 and Fig 2, Para 0032-0040) , and generate a first acceleration signal based on the measured first acceleration ( generate acceleration, Para 0048-0053) ; apply a filter to the first acceleration signal (filter the data, Para 0024, 0054-0055)  ; determine at least one characteristic of the filtered first acceleration signal ( filtered data can generate a audio signal, Para 0024) ; detect whether the first acceleration signal is a speech signal based on the at least one characteristic ( speech data vs motion data from the acceleration, Para 0019-0022, 0025) ; and output a detection signal that indicates whether the first acceleration signal is a speech signal ( data indicative of speech, Para 0019; sensor)  ; and an operating system layer configured to receive the detection signal, Para 0055-0075, 0106) 

Regarding claim 10, Klemme a  device, comprising: sensing circuitry configured to generate an acceleration signal ( acceleration of the device, Fig 1 and Fig 2, Para 0032-0040); and processing circuitry configured to: filter the acceleration signal(filter the data, Para 0024, 0054-0055); determine at least one characteristic of the filtered acceleration signal ( data indicative of speech, Para 0019; sensor), detect a presence of a voice based on the at least one characteristic; and output a detection signal that indicates the presence of the voice (  Para 0055-0075, 0106)
Klemme does not explicitly teaches characteristic including at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation; detect a presence of a voice based on the at least one characteristic. However Littrell  teaches characteristic including at least one of a peak-to-peak calculation, a zero crossing calculation, a peak count calculation, or a variance calculation; detect a presence of a voice based on the at least one characteristic (the controller 108 can apply a voice activity detection algorithm to the signal 107 to detect voice activity by the user of the device 200. Such an algorithm can first extract features from the signal 107, such as number of zero crossings, relative amplitude levels in different frequency bands, changes in levels over time, energy, power, signal-to-noise ratio, pitch, or combinations of them, among others, Para 0041) It would have been obvious having the teachings of Klemme characteristics   further include the concept zero crossing or peak to peak to make a decision on whether the voice is present as taught in Littrell before effective filing date since these are well known concept of determine speech  and it would yield predictable results of Klemme to determine if the speech is present ( Para 0041, Littrell ) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHA MISHRA/Primary Examiner, Art Unit 2674